Case 18-16259-mdc           Doc 41     Filed 08/05/19 Entered 08/05/19 22:21:46               Desc Main
                                       Document     Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: Juan A Garzon aka Alejandro Garzon, aka Alex                             CHAPTER 13
Garzon
              Claudia M. Garzon
                             Debtor(s)

Toyota Motor Credit Corporation                                              NO. 18-16259 mdc
                              Movant
              vs.

Juan A Garzon aka Alejandro Garzon, aka Alex Garzon
Claudia M. Garzon
                              Debtor(s)                              11 U.S.C. Section 362 and 1301 (c)
Juan Andres Garzon
                              Co- Debtor(s)


William C. Miller Esq.
                                Trustee

                MOTION TO OBTAIN RELIEF FROM THE AUTOMATIC STAY

                TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         Toyota Motor Credit Corporation ("Movant"), its successors and/or assigns filing this its

 Motion for Relief from the Automatic Stay ("Motion"), and in support thereof, would respectfully show:

         1.       On September 20, 2018, Debtor filed a voluntary petition under Chapter 13 of the

 Bankruptcy Code.

         2.       This Court has jurisdiction of the Motion by virtue of 11 U.S.C. Section 105.361 and 362

 and 28 U.S.C. Section 157 and 1334.

         3.       Movant is the owner and holder of a Motor Vehicle Closed-End Lease Agreement

 ("Agreement") signed by Debtor(s) for a lease of a 2016 TOYOTA COROLLA , VIN:

 2T1BURHE8GC682353 ("Vehicle"). A true and correct copy of the Agreement is attached hereto as

 Exhibit “A”.
Case 18-16259-mdc           Doc 41     Filed 08/05/19 Entered 08/05/19 22:21:46                 Desc Main
                                       Document     Page 2 of 3


        4.       Movant is the owner of the Vehicle, as is evidenced on the Certificate of Title for the

Vehicle a 2016 TOYOTA COROLLA , VIN: 2T1BURHE8GC682353 ("Vehicle"). A true and correct

copy of the Certificate of Title is attached hereto as Exhibit “B”.

        5.       By virtue of the above, Movant is the holder of a secured claim against Debtor(s) and

Co- Debtor(s) ,Juan Andres Garzon.

        6.       As of March 21, 2019 the vehicle has been surrendered and is in possession of the

Movant.

        7.       Debtor(s) and Co- Debtor(s), Juan Andres Garzon is/are in default under the terms of

the Agreement by failing to make payments when due.

        8.       Debtor and Co- Debtor(s), Juan Andres Garzon has failed to make monthly post-petition

payments in the amount of $186.92 for the months of April 2019 through July 2019.

        9.       The total amount necessary to reinstate the loan post-petition is $747.68.

        10.      The outstanding balance under the Lease is $12,970.51.

        11.      Movant alleges that the automatic stay should be lifted for cause pursuant to 11 U.S.C.

Section 362(d)(1) in that Movant lacks adequate protection of its interest in the Vehicle as evidenced by

the following:

                 (a)     Debtor(s) and Co- Debtor(s), Juan Andres Garzon default under the terms of the
                         Agreement by failing to make installment payments when due and owing
                         thereunder:
                 (b)     The Vehicle and the value of the Vehicle is in a state of decline and continues to
                         decline


        12.      The Movant hereby requests a waiver of Bankruptcy Rule 4001(a)(3).

        13.      This motion and the averments contained therein do not constitute a waiver by the

Movant of its right to seek reimbursement of any amounts not included in this motion, including fees and

costs, due under the terms of the mortgage and applicable law.

        WHEREFORE, PREMISES CONSIDERED. Movant respectfully prays that, upon final hearing

of this Motion, (1) the automatic stay will be terminated as to Movant to permit Movant to seek its
Case 18-16259-mdc          Doc 41      Filed 08/05/19 Entered 08/05/19 22:21:46                  Desc Main
                                       Document     Page 3 of 3


statutory and other available remedies: (2) Movant be permitted to obtain possession of the Vehicle to the

exclusion of Debtor(s): (3) Movant be granted such other and further relief, at law or in equity as is just.


                                                        Respectfully submitted,


                                                        /s/ Kevin G. McDonald, Esquire
                                                        Kevin G. McDonald, Esquire
                                                        KML Law Group, P.C.
                                                        701 Market Street, Suite 5000
                                                        Philadelphia, PA 19106-1532
                                                        Phone: (215) 627-1322 Fax: (215) 627-7734
